UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7238



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID J. MERRITT,

                                            Defendant -    Appellant.



                             No. 04-7248



UNITED STATES OF AMERICA,

                                             Plaintiff -    Appellee,

          versus


DAVID J. MERRITT,

                                             Defendant - Appellant.



                             No. 04-7415



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus
DAVID J. MERRITT,

                                              Defendant - Appellant.



                            No. 04-7416



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


DAVID J. MERRITT,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (CR-98-6; CR-97-43)


Submitted:   January 13, 2005             Decided:   January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David J. Merritt, Appellant Pro Se. Michael R. Smythers, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

            David Juan Merritt, a federal prisoner, seeks to appeal

the district court’s orders denying relief on his Federal Rule of

Civil    Procedure   60(b)    motion    for    reconsideration,          which   was

construed as a successive 28 U.S.C. § 2255 (2000) motion, and

denying his motion to proceed in forma pauperis on appeal.                       The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies       this   standard     by

demonstrating    that     reasonable     jurists      would      find    that    his

constitutional    claims     are   debatable    and   that     any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record   and   conclude    that    Merritt    has   not   made    the     requisite

showing.    Accordingly, we deny certificates of appealability, deny

permission to proceed in forma pauperis, and dismiss the appeals.

            Additionally, we construe Merritt’s notices of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d


                                     - 3 -
200, 208 (4th Cir.), cert. denied, 540 U.S. 995 (2003).                In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on    collateral    review;      or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.           28 U.S.C. §§ 2244(b)(2),

2255 (2000).      Merritt’s claim does not satisfy either of these

conditions.    Therefore, we decline to authorize Merritt to file a

successive § 2255 motion.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and     argument   would    not    aid   the

decisional process.



                                                                       DISMISSED




                                     - 4 -